                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION
                        CIVIL ACTION NO. 1:17-CV-00174-GNS-HBB


NATHAN MATSON, as the Ancillary
Administrator of the ESTATE OF
JORDON ALEXA MAYS, deceased; and
M.A.M., an infant, by and through his father
and next friend, NATHAN MATSON                                                        PLAINTIFFS


v.


BIR TRUCK & TRAILER REPAIR, LLC, et al.                                            DEFENDANTS


                           MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s Partial Motion to Dismiss (DN 28).1 The

motion has been fully briefed and is ripe for adjudication. For the reasons outlined below, the

motion is GRANTED.

                      I.      STATEMENT OF FACTS AND CLAIMS

       This is a tort action brought under diversity jurisdiction in which Plaintiffs make claims for

negligence resulting in wrongful death and loss of parental consortium against Defendants,

including BIR Truck & Trailer Repair, LLC (“Defendant”), following the death of Jordan Alexa

Mays (“Mays” or “decedent”). (Compl. ¶¶ 1, 13-17, DN 1). Mays, a citizen of Alabama, was

killed on October 20, 2015, in a motor vehicle accident in Alabama allegedly caused by a tractor-

trailer whose braking system had been serviced by Defendant at its repair shop in Franklin,

Kentucky. (Compl. ¶¶ 8-10). Plaintiff was appointed administrator of the decedent’s estate in


1
  Although styled as a Motion to Dismiss, Defendant’s motion addresses only Plaintiff’s cause of
action for wrongful death, not the loss of consortium claim brought on behalf of M.A.M.; it is
therefore referenced by the Court herein as a partial motion to dismiss.
Alabama on November 6, 2015, and was later appointed ancillary administrator in Kentucky on

October 20, 2017. (Compl. ¶¶ 11-12; Compl. Ex. A, DN 1-1; Compl. Ex. B, DN 1-2). Plaintiff

filed this action on October 20, 2017, but the Summons was not issued by the clerk until October

25, 2017, due to a redaction issue. (Order, DN 3; Mot. Leave File Redacted Docs., DN 5;

Summons, DN 7).

                                       II.    JURISDICTION

        The Court has subject matter jurisdiction under 28 U.S.C. §§ 2201 and 1332(a) because

there is diversity of citizenship between the parties and the amount in controversy exceeds

$75,000, exclusive of interest and costs.

                                III.     STANDARD OF REVIEW

        A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief,” and is subject to dismissal if it “fail[s] to state a claim upon which relief can

be granted.” Fed. R. Civ. P. 8(a)(2), 12(b)(6). When considering a motion to dismiss, courts must

presume all factual allegations in the complaint to be true and make all reasonable inferences in

favor of the non-moving party. Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue

Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citation omitted).

        To survive a motion to dismiss under Rule 12(b)(6), the plaintiff must allege “enough facts

to state a claim to relief that is plausible on its face.” Traverse Bay Area Intermediate Sch. Dist.

v. Mich. Dep’t of Educ., 615 F.3d 622, 627 (6th Cir. 2010) (internal quotation marks omitted)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A complaint will be dismissed

pursuant to Rule 12(b)(6) if no law supports the claims made, if the facts alleged are insufficient

to state a claim, or if the face of the complaint presents an insurmountable bar to relief.” Southfield




                                                   2
Educ. Ass’n v. Southfield Bd. of Educ., 570 F. App’x 485, 487 (6th Cir. 2014) (citing Twombly,

550 U.S. at 561-64).

                                      IV.     DISCUSSION

       Defendant seeks dismissal of Plaintiff’s wrongful death claim contending that the lawsuit

was not filed within the applicable statute of limitations. (Def.’s Partial Mot. Dismiss 1, 4-10, DN

28 [hereinafter Def.’s Mot.]; Def.’s Reply Partial Mot. Dismiss 5-11, DN 32 [hereinafter Def.’s

Reply]). Plaintiff maintains the action was timely filed, arguing that the limitations period did not

begin to run until his appointment in Kentucky as ancillary administrator of Mays’ estate. (Pl.’s

Resp. Def.’s Partial Mot. Dismiss 6-10, DN 31 [hereinafter Pl.’s Resp.]).

       “Federal courts sitting in diversity must apply the procedural law of the forum, here

Kentucky, including its statutes of limitations.” Combs v. Int’l Ins. Co., 163 F. Supp. 2d 686, 690

(E.D. Ky. 2001) (citing Elec. Power Bd. of Chattanooga v. Monsanto Co., 879 F.2d 1368, 1375

(6th Cir. 1989)). “In deciding what law applies to a particular case, one must first look to the

forum state’s choice of law statute.” Elec. Power Bd. of Chattanooga, 879 F.2d at 1375 (citing

Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938); Day & Zimmermann, Inc. v. Challoner, 423 U.S.

3 (1975)).

       As a sister court has explained, “Kentucky has a ‘borrowing statute’ that, when applicable,

‘borrows’ the limitations period of another state where a cause of action accrues, when that period

is shorter than Kentucky’s limitations period. The borrowing statute is triggered only when the

cause of action accrued in another jurisdiction.” Combs, 163 F. Supp. 2d at 691 (internal citation

omitted). The statute provides:

       When a cause of action has arisen in another state or country, and by the laws of
       this state or country where the cause of action accrued the time for the
       commencement of an action thereon is limited to a shorter period of time than the



                                                 3
       period of limitation prescribed by the laws of this state for a like cause of action,
       then said action shall be barred in this state at the expiration of said shorter period.

KRS 413.320. To determine whether Kentucky’s borrow statute applies, this Court must consider:

       (1)     Whether the cause of action accrued in another state;
       (2)     If the cause of action did accrue in another state, whether that state’s statute
       of limitations for the particular cause of action is shorter than the corresponding
       Kentucky statute of limitations; and
       (3)     If the accrual state’s statute of limitations is shorter than Kentucky’s, then
       the statute of limitation of the accrual state is applied; but if the statute of limitations
       for the cause of action in the accrual state is longer than Kentucky’s, then apply
       Kentucky’s statute of limitations.

Combs, 163 F. Supp. 2d at 691 (quoting Willits v. Peabody Coal Co., 188 F.3d 510, 1999 WL

701916, at *12 (6th Cir. 1999)).

       Since Plaintiff’s wrongful death claim accrued in Alabama, the Court must next determine

whether Alabama’s statute of limitations is shorter than Kentucky’s. Alabama’s statute of

limitations for wrongful death actions is two years, whereas the statute of limitation for such action

in Kentucky is one year. See Ala. Code § 6-5-410(d); KRS 413.140(1)(a).

       Under Kentucky law, an action may be brought by a personal representative after

expiration of the applicable limitations period if it is nonetheless commenced within one year after

qualification of the representative. See KRS 413.180(1). If there is an interval of more than one

year between decedent’s death and the qualification of the personal representative, the personal

representative shall be deemed to have qualified on the last day of the one-year period. See KRS

413.180(2). The effect is thus to extend the one-year limitations period to provide a maximum of

two years from the decedent’s death in which to appoint a personal representative and commence

a cause of action for wrongful death. See Conner v. George W. Whitesides Co., 834 S.W.2d 652,

654-55 (Ky. 1992).




                                                    4
       While the parties agree that the one-year limitations period set forth at KRS 413.140(1)(a)

governs this action, they disagree as to when the limitations period began to run. (See Def.’s Mot.

4-5; Pl.’s Resp. 4-5). Defendant maintains that despite the extension of the limitations period

provided in KRS 413.180, the limitations period began to run when Plaintiff was appointed

personal representative in Alabama on November 6, 2015, not Kentucky on October 20, 2017,

meaning this suit should have been commenced no later than November 6, 2016. (Def.’s Mot. 5-

6; Def.’s Reply 5-10). Plaintiff, conversely, urges that the limitations period did not begin to run

until his appointment as ancillary administrator in Kentucky, making the Complaint timely. (Pl.’s

Resp. 6-10).

       Plaintiff relies on Witherspoon v. Salm, 346 S.W.2d 48 (Ky. 1961), to support his argument,

but this position is unpersuasive. This Court has previously considered Witherspoon under similar

circumstances and found that the limitations period began to run when the decedent’s personal

representative was appointed in a neighboring state, not when he was later appointed ancillary

administrator in Kentucky. See Ford v. RDI/Caesars Riverboat Casino, LLC, No. 3:06-CV-243-

H, 2008 U.S. Dist. LEXIS 97658, at *5-15 (W.D. Ky. Dec. 2, 2008), aff’d, 328 F. App’x 1000 (6th

Cir. 2009) (“The Court rests its conclusion upon a precise reading of the statute, which does not

specify the appointment of a Kentucky personal representative to begin the statute and upon

understanding that the appointment of an out-of-state personal representative fully satisfies the

purposes for which the statute was enacted.”). As this Court reasoned in Ford:

       To read such a requirement [that the representative be appointed in Kentucky] into
       the statute actually produces some absurd results. It would allow an out-of-state
       administrator or personal representative to extend the statute of limitations against
       a Kentucky citizen for a longer time than would otherwise be allowed to file against
       the citizens of any other state. Thus, such an interpretation would prejudice rather
       than benefit Kentucky citizens. Or, as here, it would allow the decedent’s estate to
       extend the statute of limitations against the citizen of a foreign state who was
       always within the jurisdiction and power of the initial personal representative. In


                                                 5
       both circumstances, such a rule encourages the type of forum shopping which the
       statute was certainly not intended to allow.

Id. at *11-12. In the absence of any indication from the Kentucky courts that they would have

decided the issue differently, this Court is bound to follow Ford as it was subsequently affirmed

per curium on appeal to the Sixth Circuit. See Blaine Constr. Corp. v. Ins. Co. of N. Am., 171 F.3d

343, 350-51 (6th Cir. 1999).

       Plaintiff further contends that a more recent case “signals a departure from the conclusion

reached in Ford.” (Pl.’s Resp. 9 (citing Hutiu v. Wal-Mart Stores, Inc., No. 3:10CV-276-S, 2011

U.S. Dist. LEXIS 20252 (W.D. Ky. Feb. 28, 2011))). As Defendant counters, however, Hutiu did

not address Ford, and, unlike here, the action was filed within one year of the decedent’s death

and later amended once the plaintiff was appointed ancillary administrator in Kentucky, following

the Sudderth model. Had Plaintiff followed this course, the present dilemma would have been

avoided. As it stands, however, the period for asserting the wrongful death claim under KRS

413.180 began to run on the date of appointment of the personal representative in Alabama on

November 6, 2015. The limitations period expired on November 6, 2016, so that the wrongful

death claim asserted in this action on October 25, 2017, is barred by KRS 413.140(1)(a).2




2
  Plaintiff alternately argues that equitable tolling should save the Complaint. (Pl.’s Resp. 10-13).
Plaintiff interprets KRS 413.180(2) as extending the limitations period to October 20, 2017, as
more than one year elapsed between Mays’ death and Plaintiff’s appointment as ancillary
administrator of her estate in Kentucky. Building on this interpretation, Plaintiff argues that
equitable tolling should apply to the five-day delay between the filing of the complaint and the
issuance of the summons to allow the wrongful death claim to proceed. (Pl.’s Resp. 10-13). Given
the Court’s conclusion regarding the limitations period above, there is no need to address this
argument.

                                                 6
                                 V.     CONCLUSION

      For the reasons outlined above, IT IS HEREBY ORDERED that Defendant’s Partial

Motion to Dismiss (DN 28) is GRANTED, and Plaintiff’s claim in Count I of the Complaint is

DISMISSED WITH PREJUDICE. Count II, brought on behalf of M.A.M., remains.




                                                            February 11, 2019




cc:   counsel of record




                                            7
